Citation Nr: 0026580	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  90-50 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Initial assignment of rating for service-connected low back 
syndrome, rated as 10 percent disabling prior to March 2, 
1995, and as 20 percent disabling from March 2, 1995.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to September 
1962, and from November 1967 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1988 decision by Regional Office 
(RO) in Los Angeles, California, of the Department of 
Veterans Affairs (VA) which, inter alia, granted the veteran 
service connection and a 10 percent rating for low back 
syndrome.  In the course of the appeal, the RO assigned a 20 
percent evaluation for low back syndrome, effective from 
March 2, 1995, based on the facts found.  The case has been 
remanded four times during the appeal for evidentiary and 
procedural development, the most recent remand being in 
January 1996.  In March 1999, the RO was informed by the 
veteran that he changed his residence to Oregon.  The file 
was thus transferred to the custody of the Portland, Oregon, 
VA RO, which is now the agency of original jurisdiction.  
Following confirmation of the 20 percent rating currently 
assigned, the case was returned to the Board for appellate 
review in August 2000.  Several ancillary issues which had 
originally been associated with this appeal have been 
resolved in the veteran's favor; the sole remaining issue in 
appellate status is the initial assignment of rating for the 
service-connected low back disability.

At the present time, in addition to his low back syndrome, 
the veteran is service-connected for arthrodesis of his right 
knee, a right foot drop due to peroneal nerve neurapraxia, 
post-traumatic stress disorder (PTSD), and internal 
derangement of his left knee.  He is presently rated as 
totally disabled for individual unemployability due to his 
service-connected disabilities and has been awarded special 
monthly compensation for loss of use of one foot and also 
entitlement to an automobile and adaptive equipment.



FINDINGS OF FACT

1.  Prior to March 2, 1995, the veteran's service-connected 
low back syndrome was manifested by complaints of recurrent 
low back pain, pain on motion, tenderness of his lumbosacral 
and paraspinal muscles, and loss of lateral flexion on the 
left and rotation at the waist, bilaterally.

2.  From March 2, 1995, the veteran's service-connected low 
back syndrome has been manifested by recurrent low back pain, 
pain on motion, mild tenderness of his lumbosacral and 
paraspinal muscles, and moderate limitation of motion of 
forward flexion, backward extension, lateral flexion 
(bilaterally), and waist rotation (bilaterally).


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for service-
connected low back syndrome for the period prior to March 2, 
1995, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5295 
(1999). 

2.  The criteria for a rating in excess of 20 percent for 
service-connected low back syndrome for the pendency of the 
claim have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran is service-connected by VA for a right knee 
disability from November 1978.  On December 31, 1986, he 
reopened his VA claim and sought entitlement to service 
connection for several medical disabilities, including a low 
back disorder, as secondary to his service-connected right 
knee disability.  

Pursuant to his claim, he was provided with a VA examination 
in October 1988.  The report of this examination shows that 
he used a wheelchair outside of his home due to his right 
knee disability and that at home he ambulated on crutches or 
by propping himself up on his hands using furniture and walls 
as support.  He was tender to palpation of his lumbosacral 
spine along the midline and in the paraspinal muscles, but 
with no evidence of muscle spasm.  Range of motion testing 
revealed forward flexion to 70 degrees with pain, backward 
extension to 10 degrees with pain, lateral flexion to 15 
degrees on the right and zero degrees on the left with pain.  
He was unable to rotate to either side at the time of the 
examination.  The diagnosis was history of low back pain 
secondary to service-connected arthrodesis of the right knee, 
with pain and limitation of motion noted to the lumbosacral 
spine.

In an October 1988 decision, the Los Angeles VA RO granted 
the veteran service connection for low back syndrome as 
secondary to his service-connected right knee disability and 
assigned a 10 percent disability rating.  The veteran 
challenged the rating assigned and initiated the current 
appeal.

The transcript of a January 1990 RO hearing shows that the 
veteran testified that his low back disability caused him to 
experience limitation of motion on forward flexion and on 
rotation of his waist, left and right, due to pain.   He 
reported that he had a fused right knee.  Because he could 
not bend at one knee and was unable to bend at the waist far 
enough, he reported that he was unable to pick up objects 
from the floor and required the assistance of others.  

VA medical records which were received by the RO in April 
1990 and June 1990 show that in a February 1987 outpatient 
treatment report he was treated for chronic lumbar pain, 
status post right knee arthrodesis.  In August 1988, and 
again in May 1989, he was treated for chronic lumbar pain 
which were determined to have been secondary to the 
difference in his leg lengths due to his right knee 
disability.  The physician commented in the May 1989 report 
that the veteran was developing degenerative disc disease.

The report of a November 1992 VA examination shows that the 
veteran reported a history of low back pain which began 
approximately in 1983, with pain radiating down his lower 
extremities with intermittent numbness.  His low back pain 
was reportedly increased by performing bending motions and 
lifting activity.  Back examination revealed normal contours 
with no significant paraspinal muscle spasm or tenderness.  
Straight leg raising was to 90 degrees and negative, 
bilaterally.  Wadell's sign was positive in the lower back, 
radiating to both shoulders with axial compressions of the 
spine.  The examiner remarked that he was unable to provide a 
flexion and extension range of motion study of the veteran's 
spine due to his apparent marked pain and inability to stand 
erect.  (In this regard, the examiner had previously observed 
that the veteran displayed marked pain on weight bearing on 
his knee when asked to stand up from his wheelchair and move 
to the examining table)  The veteran's diagnosis was chronic 
low back pain possibly due to deconditioning or stress 
transfer secondary to his right knee arthrodesis.

In January 1993, VA provided the veteran with a lumbar spine 
MRI.  The examiner reported that the veteran had chronic low 
back pain syndrome for 10 years and that pain was brought 
about by certain movements and with standing and sitting.  
The veteran reported having radicular pain in both legs and 
up his back with weakness in his right ankle.  At the 
examination he was noted to have been mostly wheelchair-
confined with his right leg kept in an extended position due 
to his right knee disability.  MRI study revealed an intact 
and maintained spinal curvature with vertebral body height, 
disc height and vertebral alignment within normal limits.  A 
slight decrease in hydration of the L5-S1 disc was observed, 
but there was no evidence of disc herniation.  The spinal 
canal was normal in size and the conus medullaris terminated 
normally at the T12-L1 level.  The impression was no evidence 
of disc herniation or spinal stenosis.

The report of a VA examination dated March 2, 1995, shows 
that the veteran complained of having a constant aching pain 
which he subjectively quantified as being 5 on a scale of 1 
to 10.  He reported having daily muscle spasms, during which 
he experienced pain on a scale of 10 out of 10.  He denied 
having any radicular symptoms into his lower extremities.  
His medications were Tylenol 3 (a.k.a. Tylenol with codeine) 
for pain.  No postural abnormalities or fixed deformities 
were observed on visual inspection.  There was mild 
tenderness to palpation over his midline and paraspinal 
musculature but no atrophy was noted.  On range of motion 
testing, he could forward flex his lumbar spine to 45 
degrees, backward extend to zero degrees, laterally flex to 
30 degrees, bilaterally, rotate left to 10 degrees, and 
rotate right to 20 degrees.  The examiner commented that the 
veteran was mildly tender to all ranges of motion.  
Neurological testing revealed no pain with straight leg 
raising of his left leg, with intact sensation and 5/5 motor 
and sensory function on the left.  He also had weakness of 
the right peroneal musculature.  The examiner referred to X-
rays of the veteran's lumbar spine as being within normal 
limits and to a January 1993 MRI which showed no evidence of 
disc herniation or spinal stenosis.  The diagnosis was 
mechanical low back pain of the lumbar spine with no 
radicular symptoms into the lower extremities.  The 
neurologic deficit in his right lower extremity was 
attributed to right knee dislocation and also possibly due to 
abnormal gait secondary to right knee fusion.  (A concurrent 
VA examination report, dated in March 1995, focused its 
review on the veteran's right lower extremity and shows that 
the veteran's right foot drop and ankle weakness were 
secondary to his right knee disability.)

In March 1997, the veteran underwent a VA examination of his 
peripheral nerves.  The report shows that the findings 
indicated possible sciatic neuropathy of his right lower 
extremity as the results obtained on clinical examination 
could not be explained on the basis of pure peroneal or 
common peroneal involvement.  However, a later VA examination 
in July 1998 shows that the veteran's spine was evaluated 
and, following a review of the claims file, the examiner 
concluded that the right foot drop and right ankle weakness 
were due to peroneal nerve impairment as a result of scar 
formation at his right knee fusion.  Objective examination of 
his lumbar spine in July 1998 revealed minimal scoliosis and 
early facet arthrosis on X-ray examination of his lumbar 
spine, but otherwise normal radiographic findings.  The 
radiologist detected no bony or disc space abnormality and 
regarded the films as being unchanged since the X-ray 
examination of March 1995.  The veteran was assessed with 
mechanical low back pain secondary to significant changes in 
his body mechanics as a result of his right knee fusion.  

In June 1999, VA conducted an examination of the veteran's 
joints, including his low back.  The report of this 
examination shows that the veteran reported experiencing 
severe and chronic low back pain which radiated into his 
right buttock and thigh.  His anterior hip areas were 
asymptomatic.  He denied having a history of back surgery.  
On objective examination, he was able to reach forward and 
touch his knees in a standing and seated position.  
Percussion of his flexed spine produced some discomfort at 
the L5 region.  Back motion allowed forward flexion to 30 
degrees, backward extension to 15 degrees, rotation to 30 
degrees, bilaterally, and lateral bending to 25 degrees on 
one side and to 20 degrees on the other.  In the seated 
position with his legs out straight he was able to flex to 90 
degrees.  His back produced some moderate pain with these 
movements.  The examiner characterized the alignment of the 
veteran's spine as being satisfactory.  X-rays revealed a 
slight scoliosis which was not apparent to the physician on 
external examination, but no degenerative difficulty.  The 
low back featured mild tenderness at the site of L5.  
Straight leg raising was easily tolerated to 80 degrees, 
bilaterally.  The diagnostic assessment was chronic muscular 
strain of the low back.  

VA also conducted an examination of the veteran's peripheral 
nerves in June 1999.  The examining physician concluded that 
the veteran's neuropathic symptomatology of his right lower 
extremity suggested that there may have been sciatic 
involvement in the lower thigh.  However, the examiner found 
that the source of the bulk of the veteran's symptoms, 
including his right ankle weakness and dysfunction, was his 
impaired common peroneal nerve that was probably related to 
his history of right knee surgeries.  

II.  Analysis

The Board finds that the claim for initial assignment of 
rating for service-connected low back syndrome is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that an appeal from an award of 
service connection and initial rating is a well-grounded 
claim as long as the rating schedule provides for a higher 
rating and the claim remains open.  See Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995); see also Fenderson v. West, 12 
Vet. App. 119, 126 (1999). The Board is also satisfied that 
all relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist him mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  The basis of disability ratings is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Ratings are based upon 
lack of usefulness of the part or system affected, especially 
in self-support.  38 C.F.R. § 4.10 (1999).

In evaluating the veteran's request regarding the initial 
assignment of rating, the Board considers the medical 
evidence of record.  The medical findings are then compared 
to the criteria set forth in VA's Schedule for Rating 
Disabilities.  An evaluation of the level of disability 
present must include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain, 
incoordination, weakness, or fatigability on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Furthermore, the Court has held that VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 
1 Vet. App. 164, 167 (1991).  The "functional loss due to 
pain is to be rated at the same level as the functional loss 
when flexion is impeded."  Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  

(a)	Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.). 

(b)	More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of 
ligaments, etc.). 

(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to execute 
skilled movements smoothly. 

(f)	Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

38 C.F.R. § 4.45.

The Board notes that this case is based on an appeal of an 
October 1988 Los Angeles VA RO decision, which had granted 
the veteran service connection for low back syndrome 
effective from December 31, 1986, the date on which he 
entered a claim for service connection for this specific 
disability.  Consideration must therefore be given regarding 
whether the case warrants the assignment of separate ratings 
for his service-connected low back syndrome for separate 
periods of time, from December 31, 1986, to the present, 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson, 12 Vet. App. 119.

The medical evidence shows that the veteran's service-
connected low back syndrome does not involve residuals of a 
vertebral fracture.  In addition, the medical evidence does 
not show ankylosis of his lumbar spine or limitation of 
lumbar motion akin to ankylosis, such that Diagnostic Codes 
5285, 5286, or 5289 of 38 C.F.R. § 4.71a (1999) may be 
applied in the present case.  Diagnostic Code 5003 (1999), 
provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a.  However, in the 
present case, all X-rays of the veteran's lumbar spine are 
negative for any showing of degenerative changes or spinal 
stenosis such that the provisions of this Diagnostic Code may 
be applied.  

Diagnostic Code 5293, contemplates disability of the spine 
due to intervertebral disc syndrome.  Diagnostic Code 5294 is 
for rating sacroiliac injury and weakness.  38 C.F.R. § 
4.71a.  Both diagnostic codes use identical criteria and 
provide the assignment of a 10 percent rating for mild 
symptomatology.  A 20 percent rating is for moderate symptoms 
with recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome manifested by recurring 
attacks with only intermittent relief.  A 60 percent rating 
is warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  However, 
a review of the medical evidence indicates that the veteran's 
low back disorder is not manifested by symptoms akin or 
analogous to those which are contemplated by the criteria of 
Diagnostic Codes 5293 and 5294.  Specifically, none of the VA 
medical reports show that the veteran had disc disease on X-
ray and MRI examination, or spasm of his lumbar musculature 
on objective examination.  Though the examining physicians 
stated that the objective findings suggested the possibility 
of some slight degree of sciatica present during VA 
neurologic examinations of March 1997 and June 1999, the 
determinations were not conclusory and, in all cases, the 
veteran' neuropathic symptoms affecting his right lower 
extremity (including right foot drop) were considered to have 
been primarily the result of his right knee disability.  
Therefore, it is not appropriate to apply the criteria of  
Diagnostic Codes 5293 and 5294 for purposes of rating the 
current low back disability.  

The most appropriate rating codes for evaluating the 
veteran's service-connected low back disability are, 
therefore, Diagnostic Codes 5292 and 5295.  Diagnostic Code 
5292 is used to evaluate limitation of motion, while 
Diagnostic Codes 5295 is used to evaluate lumbosacral strain.  

Diagnostic Code 5292, provides that slight limitation of 
motion of the lumbar spine warrants a 10 percent rating.  A 
20 percent rating requires a demonstration of moderate 
limitation of motion.  Severe limitation of motion warrants a 
40 percent rating.  38 C.F.R. § 4.71a. 

Diagnostic Code 5295 is used  for rating lumbosacral strain 
and provides for a 10 percent evaluation with characteristic 
pain on motion.  A 20 percent rating is warranted when there 
is muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  Assignment 
of a 40 percent rating is warranted when there is severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a.

Service connection for low back syndrome was effective from 
December 31, 1986.  For the period prior to March 2, 1995, 
the objective medical evidence indicates that the veteran's 
low back disability was manifested by complaints of recurrent 
low back pain, with tenderness on palpation of his 
lumbosacral midline and paraspinal muscles, but with no 
muscle spasm.  Range of motion evaluation shows forward 
flexion to 70 degrees, backward extension to 10 degrees, 
lateral flexion to 15 degrees on the right and, essentially, 
no ability to laterally flex on the left, nor to perform 
rotation, bilaterally.  Pain was noted on all ranges of 
motion.  These findings were consistent with the symptoms 
reported by the veteran at his hearing at the Los Angeles VA 
RO in January 1990.  While muscle spasm was not shown in the 
evidence, in consideration of  38 C.F.R. §§ 4.40, 4.45 and 
the holding of the DeLuca decision regarding functional loss 
due to pain, the Board concludes that the veteran's loss of 
lateral lumbar spine motion on left lateral flexion and 
rotation to both sides more closely approximates the criteria 
contemplated in Diagnostic Code 5295 for a 20 percent rating 
from the date of claim in 1986.  See 38 C.F.R. § 4.7.  

However, these symptoms do not indicate severe limitation of 
motion at any time as contemplated by Diagnostic Code 5292, 
as the veteran still possessed significant range of forward 
flexion, to 70 degrees.  Furthermore, the symptoms 
demonstrated on examination in October 1988 also do not 
approach the level of severity which warrants a 40 percent 
rating under Diagnostic Code 5295 because there is no 
objective evidence of lumbar spine listing, positive 
Goldthwait's sign, marked limitation of forward flexion, loss 
of lateral motion with osteoarthritic changes, or joint space 
narrowing.  38 C.F.R. § 4.71a.

The findings of the subsequent VA examination of November 
1992 show that a range of motion study of the veteran's 
lumbar spine could not be conducted because the veteran was 
unable to stand up from his wheelchair due to pain on weight 
bearing on his disabled knee.  Though no lumbar muscle spasm 
or abnormal back contours were observed, the veteran 
continued to report low back pain and pain on motion.  There 
is no evidence to either support or refute the prior findings 
of the October 1988 VA examination.  Therefore, resolving all 
doubt in the veteran's favor, the Board finds that, at the 
time of the November 1992 examination, the veteran's low back 
disability was manifested by symptomatology which continued 
to remain consistent with the criteria for a 20 percent 
rating under Diagnostic Code 5295.  See 38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  A 20 percent rating percent for low back 
syndrome for the period from December 31, 1986 to March 1, 
1995 is thus warranted.  Because the objective evidence does 
not demonstrate severe limitation of motion or a 
constellation of symptomatology which is analogous to severe 
lumbosacral strain, a rating higher than 20 percent is not 
warranted for any period.  
  
For the period commencing from March 2, 1995, the medical 
evidence shows that on VA examination on that date, the 
veteran's low back syndrome was manifested by subjective 
accounts of pain, mild tenderness of the midline and 
paraspinal musculature on palpation, and forward flexion to 
45 degrees, backward extension to zero degrees, lateral 
flexion to 30 degrees, bilaterally, left rotation to 10 
degrees and right rotation to 20 degrees, with mild 
tenderness on all ranges of motion.  Though the veteran 
reported that he experienced daily lumbosacral muscle spasms, 
none were found on examination.  

Over four years afterward, on VA examination in June 1999, 
the veteran demonstrated the ability to reach forward and 
touch his knees in a standing and seated position.  On 
testing for range of motion, he was able to forward flex to 
30 degrees (indicating a lessening of his range of motion on 
this plane as compared to 1995), backward extend to 15 
degrees (indicating a significantly regained backward 
extension ability), rotate to 30 degrees, bilaterally 
(indicting a significantly regained waist rotation ability) 
and laterally flex to 25 degrees on one side and 20 on the 
other (indicating a slight decrease in lateral flexion 
ability).  When in a seated position with both legs 
outstretched straight before him, he could forward flex to 90 
degrees.  The examiner reported that the veteran had moderate 
low back pain during these motions.  Tenderness was noted at 
the site of the L5 vertebra.  

The above clinical evidence shows that the veteran has been 
able to regain lateral flexion and rotation, such that 
assignment of a 20 percent rating under Diagnostic Code 5295 
would longer be warranted based on measures of ranges of 
motion.  However, the evidence indicates a level of 
functional loss of low back motion due to pain which is 
productive of moderate limitation of motion since March 2, 
1995.  The veteran is able to flex and rotate on all planes 
of motion, albeit with moderate low back pain on motion.  As 
such, with considerations outlined at 38 C.F.R. 
§§ 4.40 and 4.45, including functional loss of lumbosacral 
motion due to pain, the Board finds that a 20 percent rating 
for moderate limitation of motion under Diagnostic Code 5292 
is warranted.  38 C.F.R. § 4.71a. 

Entitlement to a rating higher than 20 percent, however, is 
not shown by the objective evidence.  The veteran's 
limitation of lumbosacral motion is not severe and his level 
of low back impairment does not approach the level of 
disability contemplated in the rating criteria for severe 
lumbosacral strain (See Diagnostic Codes 5292 and 5295).  
Therefore, the veteran's claim for an initial assignment of 
rating higher than 20 percent for low back syndrome for the 
period after March 2, 1995 is denied. 

The evidence does not demonstrate that the veteran's service-
connected low back syndrome produces such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  In this regard, the Board 
notes that the veteran is presently service-connected for 
several other disabilities in addition to his low back 
disorder, and that he has been awarded a TDIU.  As these 
other aforementioned disabilities also contribute 
significantly to his present level of impairment, a finding 
that his service-connected low back syndrome is the sole 
cause of his disabled status cannot be made.  Thus, a 
referral of this case to the Director of the VA Compensation 
and Pension Service for consideration of the application of 
an extraschedular rating for low back syndrome, under the 
provisions of 38 C.F.R. § 3.321(b)(1) (1999), is not 
warranted.


ORDER

A 20 percent rating for service-connected low back syndrome, 
for the period prior to March 2, 1995, is granted.

A rating in excess of 20 percent for service-connected low 
back syndrome, for the period following March 2, 1995, is 
denied.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

